235 Ga. 204 (1975)
219 S.E.2d 114
CARTER
v.
PRUITT et al.
30155.
Supreme Court of Georgia.
Submitted July 22, 1975.
Decided September 16, 1975.
Thomas R. Carter, pro se.
Jane Kent Plaginos, for appellees.
HALL, Justice.
Thomas H. Carter, pro se, brings before the court in this equity matter certain allegations which could have been presented on appeal from an order of the Blue Ridge Superior Court dated October 9, 1972, had such an appeal been pursued when timely. No such appeal was taken, and the October 9, 1972, order is res judicata as to most of the points sought to be belatedly raised herein. Blakely v. Blakely, 232 Ga. 60, 61 (205 SE2d 205); Mitchell v. Hayden, Stone, Inc., 225 Ga. 711, 713 (171 SE2d 280); Code § 6-701 (a) (3). Other points, never having been raised in the trial court, or raised there and properly dismissed for failure to prosecute (see Schwall v. McNeil, 232 Ga. 679 (208 SE2d 487)), will not be considered for the first time here. There is no merit to Carter's claim that for procedural reasons plaintiffs were not entitled to the grant of their motion to dismiss on the basis of res judicata; they were otherwise entitled to have his claims *205 entirely dismissed for failure to prosecute.
The March 28, 1975 judgment of the Blue Ridge Superior Court dismissing Carter's claims in their entirety, will be affirmed.
Appellees' motion to dismiss the appeal is denied.
Judgment affirmed. All the Justices concur.